Title: To Benjamin Franklin from John Perkins, 14 May 1753
From: Perkins, John
To: Franklin, Benjamin


Sir,
Boston, May 14, 1753
I received your letter of April last, and thank you for it. Several things in it make me at a loss which side the truth lies on, and determine me to wait for farther evidence.
As to shooting stars, as they are called, I know very little, and hardly know what to say. I imagine them to be passes of electric fire from place to place in the atmosphere, perhaps occasioned by accidental pressures of a non-electric circumambient fluid, and so by propulsion, or allicited by the circumstance of a distant quantity minus electrified, which it shoots to supply, and becomes apparent by its contracted passage through a non-electric medium. Electric fire in our globe is always in action, sometimes ascending, descending, or passing from region to region. I suppose it avoids too dry air, and therefore we never see these shoots ascend. It always has freedom enough to pass down unobserved, but, I imagine, not always so, to pass to distant climes and meridians less stored with it.
The shoots are sometimes all one way, which, in the last case, they should be.
Possibly there may be collections of particles in our atmosphere, which gradually form, by attraction, either similar ones per se, or dissimilar particles, by the intervention of others. But then, whether they shoot or explode of themselves, or by the approach of some suitable foreign collection, accidentally brought near by the usual commotions and interchanges of our atmosphere, especially when the higher and lower regions intermix, before change of winds and weather, I leave.
I believe I have now said enough of what I know nothing about. If it should serve for your amusement, or any way oblige you, it is all I aim at, and shall, at your desire, be always ready to say what I think, as I am sure of your candour. I am, &c.
